UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KINETICRESOURCES CORP. (Exact name of Registrant as specified in its charter) Nevada 27-2089124 (State or other jurisdiction ofincorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification Number) Josefa Ortiz de Dominguez, #52, Bucerias, Nayarit, Mexico (Name and address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 775-636-6-329-298-3649 50 West Liberty Street, Suite 880 Reno, Nevada 89501 (Name and address of agent for service of process) (Zip Code) Telephone number of agent for service of process:(775) 636-6937 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer || Non-accelerated filer ||Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE Common Stock This price was arbitrarily determined by Kinetic Resources Corp. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: The Law Offices of Ryan Alexander Attn: Ryan Alexander 520 S. 4th St., Suite 340 Las Vegas, NV 89101 Table of Contents SUBJECT TO COMPLETION, Dated October 21 , 2010 PROSPECTUS KINETIC RESOURCES CORP. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 1,085,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.015 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.015 per share until such time as the shares of our common stock are traded on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”), formerly known as the National Association of Securities Dealers or NASD. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors" on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is: October 21 , 2010 Table of Contents Table of Contents Summary 4 Risk Factors 6 Risks Related To Our Financial Condition and Business Model 6 If we do not obtain additional financing, our business will fail. Because we will need additional financing to fund our extensive exploration activities, our accountants believe there is substantial doubt about our ability to continue as a going concern. 6 Because we have only recently commenced business operations, we face a high risk of business failure. 6 Because our executive officers do not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail. 7 Because the YAM Claims have not been physically examined by a professional geologist or mining engineer, we face a significant risk that the property will not contain commercially viable deposits of gold or other minerals. 7 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 7 Because of the unique difficulties and uncertainties inherent in the mineral exploration business, we face a high risk of business failure. 7 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. 8 Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed. 8 Because our president has only agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 8 Because our president, Mr. Antonio Delagado owns 56.34% of our outstanding common stock, investors may find that corporate decisions influenced by Mr. Delgado are inconsistent with the best interests of other stockholders. 9 Because our president, Mr. Antonio Delagadoowns 56.34% of our outstanding common stock, the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. 9 If we are unable to successfully compete within the mineral exploration business, we will not be able to achieve profitable operations. 9 Because of factors beyond our control which could affect the marketability of any substances found, we may have difficulty selling any substances we discover. 9 Because our sole officer and director, Mr. Luis Antonio Delgado Gonzales is not a United States Citizen and is located outside the United States, you may have difficulty enforcing judgments against him. 9 Risks Related To Legal Uncertainty 10 Because we will be subject to compliance with government regulation which may change, the anticipated costs of our exploration program may increase. 10 Future legislation and administrative changes to the mining laws could prevent us from exploring our properties. 10 Third parties may challenge our rights to our mineral properties or the agreements that permit us to explore our properties may expire if we fail to timely renew them and pay the required fees. 10 Because title to the property is held in the name of another person, if he transfers the property to someone other than us, we will cease activities. 10 Table of Contents Because legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 11 Risks Related To This Offering 11 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 11 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 11 Because we will be subject to the "Penny Stock" rules the level of trading activity in our stock may be reduced. 12 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 12 If we undertake future offerings of our common stock, purchasers in this offering willexperience dilution of their ownership percentage. 12 Forward-Looking Statements 13 Use of Proceeds 13 Determination of Offering Price 13 Dilution 13 Selling Shareholders 14 Plan of Distribution 15 Description of Securities 16 Interests of Named Experts and Counsel 18 Organization within the Last Five Years 19 Description of Business 19 Description of Property 27 Legal Proceedings 29 Market for Common Equity and Related Stockholder Matters 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Changes In and Disagreements with Accountants 33 Directors, Executive Officers, Promoters And Control Persons 34 Executive Compensation 35 Security Ownership of Certain Beneficial Owners and Management 37 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 38 Certain Relationships and Related Transactions 38 Available Information 38 Financial Statements 39 Information Not Required In the Prospectus 40 3 Table of Contents Summary Kinetic Resources Corp. We were incorporated on March 4, 2010, under the laws of the state of Nevada.We are in the business of mineral exploration and own the rights to explore property on which there have been mine workings in previous years.On July 28, 2010, our wholly owned subsidiary,KRC Exploration LLC, a Nevada limited liability company, (“KRC”)entered into a Property Option Agreement (the “Property Option Agreement”) with American Mining Corporation (“American”) to acquire an option to purchase a 100% interest in the Young America Mine group of Mineral Claims (the “YAM Claims”). Under the terms of the Property Option Agreement between American and KRC, we acquired an option to acquire a 100% interest in the mineral rights for the YAM Claims currently held by American for an initial payment of $4,000. American holds only the mineral rights to the YAM Claims as the YAM Claims are on Bureau of Land Management managed land.Thus, we do not have the right to purchase the real property rights for the land underlying the YAM Claims.In order to exercise the option, we must pay the following monies to American and make the following expenditures on the YAM Claims by the following dates: · Payments to American o $4,000 on or before August 31, 2011; o $20,000 on or before August 31, 2012; and o $100,000 on or before August 31, 2013. · Exploration Expenditures o $15,000 in aggregate exploration expenditures prior to August 31, 2012; o $50,000 in aggregate exploration expenditures prior to August 31, 2013; and o $180,000 in aggregate exploration expenditures prior to August 31, 2014. We will either satisfy the payment terms of the Property Option Agreement in the time frame provided, thereby resulting in us exercising this option or we will fail to satisfy the payment terms and be in default of the Property Option Agreement.If we are in default of the Property Option Agreement, American can terminate the Property Option Agreement if we fail to cure any default within 45 days after the receipt of notice of default.Our option will expire if we are in default of the Property Option Agreement and fail to cure any default within 45 days after the receipt of notice of default.Additionally, and notwithstanding the foregoing, if we fail to perform condition precedent to exercise the option, American shall be entitled to terminate the Property Option Agreement. The YAM Mineral Claims are located approximately 15 miles north of the community of Kettle Falls, Stevens County, in the State of Washington on Bureau of Land Management managed land. Stevens County is located in the North-Central region of Washington State.The YAM claims are about 80 acres of lode claims consisting of 4 en bloc unpatented claims originally located in 1886 within the Bossburg Mining District. Each claim is approximately 1500 feet by 600 feet. Prior to acquiring the option to acquire the YAM Claims, we retained the services of Mr. Barry Price, Master of Science, Professional Geoscientist, of B.J. Price Geological Services Inc., who prepared a geological report for us on the mineral exploration potential of the claim.Included in this report is a recommended exploration program. Phase I of the exploration program is two years and has a budget of $15,000. The Company does not currently possess sufficient capital to fully fund Phase I. Therefore the plan of the Company is to continue to raise additional monies in order to be able to fully fund Phase I. The Company believes that is preferable to possess capital sufficient to complete Phase I prior to initiating it. The Company is hopeful that it will be able to raise an amount of capital during the initial year of operation that will allow it to fully fund Phase I and undertake that Phase during the second year of operations.We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including the market prices for mined minerals and the costs of exploring for or commercial production of these materials. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. We intend to conduct mineral exploration activities on the YAM Claims in order to assess whether the claims possess commercially exploitable mineral deposits. Our exploration program is designed to explore for commercially viable deposits of lead, zinc, gold and other metallic minerals. The mineral exploration program, consisting of surface reconnaissance of the old mine workings, and geological mapping and sampling, is oriented toward defining drill targets on mineralized zones within the YAM Claims. Although we have not conducted any mining or exploration, aside from the aforementioned geological report, on the YAM Claims, our exploration and mining predecessors extractedlead, zinc, silverand other metallic minerals on the YAM Claims and from time to time over the past 150 years operated a mine on these mineral claims.The parties operating and/or conducting exploration on the YAM Claims and the year they ceased operations and/or explorations are as follows: Young America Consolidated Mining Co. ceased operations in approximately 1897; Young America and Cliff Consolidated Mining Co. ended operations in 1905; Robena Lead Co. ended operations in 1915. Cuprite Mining Co. ceased operations in 1948; Gregor Mines, Inc. ended operations in 1950; Leila Archibald, Frank Riggle, Perry Leighton and W.C. Morris ceased exploratory operations in 1950 and leased to Young America Mines, Inc.; Young America Mines, Inc. ended operations in 1951; Earl Gibbs and Ira Hurley, dba Bonanza Lead Co. ceased operations in 1954; Silver Hill Mines, Inc. ended operations in 1992; and Conjecture Silver ended operations in 1997.While some of the parties in the foregoing sentence were able to extract minerals from the YAM Claims, we are an exploration stage company, no proven commercial reserves have been identified on the YAM Claims and there is no assurance that a commercially viable mineral deposit currently exists on the YAM Claims. 4 Table of Contents Currently, we are uncertain of the number of mineral exploration phases we will conduct before we are able to determine whether there are commercially viable minerals present on the YAM Claims.Further phases beyond the current exploration program will be dependent upon a number of factors such as our consulting geological firm’s recommendations and our available funds. Since we are in the exploration stage of our business plan, we have not earned any revenues from our planned operations. As of June 30, 2010, we had $27,841in current assets and current liabilities in the amount of $7,105.Accordingly, our working capital position as of June 30, 2010, was $20,736. Since our inception through June 30, 2010, we have incurred a net loss of $7,077.We attribute our net loss to having no revenues to offset our expenses, which have consisted primarily of the professional fees related to the creation and operation of our business. To date the Company’s activities have focused on securing an option for the mineral rights on the YAM Claim and a geologist's report on the YAM Claim. We believe we have sufficient funds to undertake our first year of operations.However, our working capital will not be sufficient to enable us to complete the first phase of our geological exploration program on the property.Accordingly, we will require additional financing in the event that further exploration or development of the property is deemed prudent. The Company will focus on raising additional capital and otherwise preparing to undertake Phase I of its exploration plan during its first year of operations. Our fiscal year end is June 30.We were incorporated on March 4, 2010, under the laws of the state of Nevada. Our principal offices are located at Josefa Ortiz de Dominguez, #52, Bucerias, Nayarit, Mexico.Our mailing address is50 West Liberty Street, Suite 880, Reno, Nevada, and our telephone number is 775-636-6-329-298-3649. The Offering Securities Being Offered Up to 1,085,000 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.015 per share.We intend to apply to the FINRA over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 3,550,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data June 30, 2010 (audited) Cash $ Total Assets $ Liabilities $ Total Stockholder’s Equity $ Statement of Operations From Inception on March 4, 2010 to June 30, 2010 (audited) Revenue $ - Net Loss $ 5 Table of Contents Risk Factors You should consider each of the following risk factors and any other information set forth herein and in our reports filed with the SEC, including our financial statements and related notes, in evaluating our business and prospects. The risks and uncertainties described below are not the only ones that impact on our operations and business. Additional risks and uncertainties not presently known to us, or that we currently consider immaterial, may also impair our business or operations. If any of the following risks actually occur, our business and financial results or prospects could be harmed. In that case, the value of the Common Stock could decline. Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing, our business will fail. Because we will need additional financing to fund our extensive exploration activities, our accountants believe there is substantial doubt about our ability to continue as a going concern. As of June 30, 2010, we had cash in the amount of $27,841. We expect that these monies, supplemented by $15,000 loaned to us by our President in August 2010, will allow us to complete our first year of operation.However, in order to complete our initial 2 year work program recommended by our consulting geologist, and any subsequent work programs, we will require additional financing as we currently do not have any operations and we have no income.We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including the market prices for mined minerals and the costs of exploring for or commercial production of these materials. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. Additionally, as we have incurred a net loss of $7,077for the period from our inception on March 4, 2010, to June 30, 2010, and have had no revenue generated during that same time period, our auditors have issued a going concern opinion and have raised substantial doubt about ourcontinuance as a going concern. When an auditor issues a going concern opinion, the auditor has substantial doubt that the company will continue to operate indefinitely and not go out of business and liquidate its assets.This is a significant risk to investors who purchase shares of our common stock because there is an increased risk that we may not be able to generate and/or raise enough resources to remain operational for an indefinite period of time. Potential investors should also be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The auditor’s going concern opinion may inhibit our ability to raise financing because we may not remain operational for an indefinite period of time resulting in potential investors failing to receive any return on their investment. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. Because we have only recently commenced business operations, we face a high risk of business failure. We have just planned the initial stages of exploration on the YAM Claims.As a result, we have no way to evaluate the likelihood that we will be able to operate the business successfully.We were incorporated on March 4, 2010,and to date have been involved primarily in organizational activities, the optioning of our mineral claim, and obtaining an independent consulting geologist’s report on our planned exploration program on this mineral claim.We have not earned any revenues as of the date of this prospectus, and thus face a high risk of business failure. 6 Table of Contents Because our executive officers do not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail. Mr. Luis Antonio Delgado Gonzalez, our president and director, does not have any training as a geologist or an engineer.As a result, our management may lack certain skills that are advantageous in managing an exploration company. In addition, Mr. Delgado’s decisions and choices may not take into account standard engineering or managerial approaches that mineral exploration companies commonly use. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management’s lack of experience in geology and engineering. Because the YAM Claims have not been physically examined by a professional geologist or mining engineer, we face a significant risk that the property will not contain commercially viable deposits of gold or other minerals. Although we have obtained an independent geologist’s report on the YAM Claims, the property has not been physically examined in the field by a professional geologist or mining engineer.In addition, neither our sole officer, Mr. Delgado, nor our consulting geologist, Mr. Price, has visited the property.As a result, we face an enhanced risk that, upon physical examination of the YAM Claims property, no commercially viable deposits of minerals will be located.In the event that our planned exploration of the YAM Claims property reveals that no commercially viable deposits exist on the site, our business will likely fail. Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. We have a verbal agreement with our consulting geologist’s firm that requires them to review all of the results from the exploration work performed upon the mineral claim that we have optioned and then make recommendations based upon those results. In addition, we have a verbal agreement with our accountants to perform requested financial accounting services and a written agreement with our outside auditors to perform auditing functions.Each of these functions requires the services of persons in high demand and these persons may not always be available.The implementation of our business plan may be impaired if these parties do not perform in accordance with our verbal agreement.In addition, it may be difficult to enforce a verbal agreement in the event that any of these parties fail to perform. Because of the unique difficulties and uncertainties inherent in the mineral exploration business, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The search for valuable minerals also involves numerous hazards.As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure.At the present time, we have no coverage to insure against these hazards. The payment of such liabilities may have a material adverse effect on our financial position, results of operations, and cash flows.In addition, there is no assurance that the expenditures to be made by us in the exploration of the mineral claims will result in the discovery of mineral deposits.Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. 7 Table of Contents Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues.We expect to incur continuing and significant losses into the foreseeable future.As a result of continuing losses, we may exhaust all of our resources and be unable to complete the exploration of the YAM Claims.Our accumulated deficit will continue to increase as we continue to incur losses.We may not be able to earn profits or continue operations if we are unable to generate significant revenues from the exploration of the mineral claims if we exercise our option.There is no history upon which to base any assumption as to the likelihood that we will be successful, and we may not be able to generate any operating revenues or ever achieve profitable operations.If we are unsuccessful in addressing these risks, our business will most likely fail. Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed. Upon the effectiveness of our Registration Statement, we will become a publicly reporting company and will be required to stay current in our filings with the SEC, including, but not limited to, quarterly and annual reports, current reports on materials events, and other filings that may be required from time to time.We believe that, as a public company, our ongoing filings with the SEC will benefit shareholders in the form of greater transparency regarding our business activities and results of operations.In becoming a public company, however, we will incur additional costs in the form of audit and accounting fees and legal fees for the professional services necessary to assist us in remaining current in our reporting obligations.We expect that, during our first year of operations, we will incur costs for professional fees in the approximate amount of $12,500.These costs will increase our cash needs and may hinder or delay our ability to achieve net profitability even after we have begun to generate revenues from the extraction of minerals on our mining claims. Because our president has only agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Mr. Delagdo, our president and chief financial officer, devotes 5 to 10 hours per week to our business affairs. We do not have an employment agreement with Mr. Delgado nor do we maintain a key man life insurance policy for him. Currently, we do not have any full or part-time employees.If the demands of our business require the full business time of Mr. Delgado, it is possible that Mr. Delgado may not be able to devote sufficient time to the management of our business, as and when needed.If our management is unable to devote a sufficient amount of time to manage our operations, our business will fail. 8 Table of Contents Because our president, Mr. Antonio Delagado owns 56.34% of our outstanding common stock, investors may find that corporate decisions influenced by Mr. Delgado are inconsistent with the best interests of other stockholders. Mr. Delgado is our president, chief financial officer and sole director.He owns 56.34% of the outstanding shares of our common stock. Accordingly, he will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of its assets, the interests of Mr. Delgado may still differ from the interests of the other stockholders. Because our president, Mr. Antonio Delagadoowns 56.34% of our outstanding common stock, the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. Our president, Mr. Luis Antonio Delgado Gonzalez , owns 2,000,000 shares of our common stock which equates to 56.34% of our outstanding common stock.There is presently no public market for our common stock and we plan to apply for quotation of our common stock on the FINRA over-the-counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.If our shares are publicly traded on the over-the-counter bulletin board, Mr. Delgado will eventually be eligible to sell his shares publicly subject to the volume limitations in Rule 144.The offer or sale of a large number of shares at any price may cause the market price to fall.Sales of substantial amounts of common stock or the perception that such transactions could occur, may materially and adversely affect prevailing markets prices for our common stock. If we are unable to successfully compete within the mineral exploration business, we will not be able to achieve profitable operations. The mineral exploration business is highly competitive.This industry has a multitude of competitors and no small number of competitors dominates this industry with respect to any of the large volume metallic minerals.Our exploration activities will be focused on attempting to locate commercially viable mineral deposits on the YAM Claims.Many of our competitors have greater financial resources than us.As a result, we may experience difficulty competing with other businesses when conducting mineral exploration activities on the YAM Claims.If we are unable to retain qualified personnel to assist us in conducting mineral exploration activities on the YAM Claims if a commercially viable deposit is found to exist, we may be unable to enter into production and achieve profitable operations. Because of factors beyond our control which could affect the marketability of any substances found, we may have difficulty selling any substances we discover. Even if commercial quantities of reserves are discovered, a ready market may not exist for the sale of the reserves. Numerous factors beyond our control may affect the marketability of any substances discovered.These factors include market fluctuations, the proximity and capacity of natural resource markets and processing equipment, and government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals, and environmental protection.These factors could inhibit our ability to sell minerals in the event that commercial amounts of minerals are found. Because our sole officer and director, Mr. Luis Antonio Delgado Gonzales is not a United States Citizen and is located outside the United States, you may have difficulty enforcing judgments against him. Our sole officer and director, Mr. Luis Antonio Delgado Gonzales, lives in Mexico and is a Mexican citizen. As a result, it may be difficult for you to effect service of process within the United States upon him. It may also be difficult for you to enforce in U.S. courts judgments on the civil liability provisions of the U.S. federal securities laws against him. In addition, there is uncertainty as to whether the courts of Mexico would recognize or enforce judgments of U.S. courts. Whether courts in Mexico willrecognize and enforce foreign judgments will depend upon the requirements of Mexican law based on treaties between Mexico and the country where the judgment is made or on reciprocity between jurisdictions. The outcome of such legal determinations in inherently uncertain. 9 Table of Contents Risks Related To Legal Uncertainty Because we will be subject to compliance with government regulation which may change, the anticipated costs of our exploration program may increase. There are several governmental regulations that materially restrict mineral exploration or exploitation.We may be required to obtain work permits, post bonds and perform remediation work for any physical disturbance to the land in order to comply with these regulations. While our planned exploration program budgets for regulatory compliance, there is a risk that new regulations could increase our costs of doing business, prevent us from carrying out our exploration program, and make compliance with new regulations unduly burdensome. Future legislation and administrative changes to the mining laws could prevent us from exploring our properties. New state and U.S. federal laws and regulations, amendments to existing laws and regulations, administrative interpretation of existing laws and regulations, or more stringent enforcement of existing laws and regulations, could have a material adverse impact on our ability to conduct exploration and mining activities. Any change in the regulatory structure making it more expensive to engage in mining activities could cause us to cease operations. Third parties may challenge our rights to our mineral properties or the agreements that permit us to explore our properties may expire if we fail to timely renew them and pay the required fees. In connection with the acquisition of our mineral properties, we sometimes conduct only limited reviews of title and related matters, and obtain certain representations regarding ownership. These limited reviews do not necessarily preclude third parties from challenging our title and, furthermore, our title may be defective. Consequently, there can be no assurance that we hold good and marketable title to all of our mining concessions and mining claims. If any of our concessions or claims were challenged, we could incur significant costs and lose valuable time in defending such a challenge. These costs or an adverse ruling with regards to any challenge of our titles could have a material adverse affect on our financial position or results of operations. There can be no assurance that any such disputes or challenges will be resolved in our favor. We are not aware of challenges to the location or area of any of our mining claims. There is, however, no guarantee that title to the claims will not be challenged or impugned in the future. Because title to the property is held in the name of another person, if he transfers the property to someone other than us, we will cease activities. Title to the property upon which we intend to conduct exploration activities is not held in our name. Title to the property is recorded in the name of American Mining Corporation. If the owner transfers the property to a third person, the third person will obtain good title and we will have nothing. If this should occur, we will subsequently not own any property and we will have to cease all exploration activities. 10 Table of Contents Because legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. The Sarbanes-Oxley Act of 2002 was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the SEC, under the Securities Exchange Act of 1934.Upon becoming a public company, we will be required to comply with the Sarbanes-Oxley Act and it is costly to remain in compliance with the federal securities regulations.Additionally, we may be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley Act of 2002. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles.Significant costs incurred as a result of becoming a public company could divert the use of finances from our operations resulting in our inability to achieve profitability. Risks Related To This Offering If a market for our common stock does not develop, shareholders may be unable to sell their shares A market for our common stock may never develop.We currently plan to apply for quotation of our common stock on the FINRA over-the-counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.However, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize.If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. The selling shareholders are offering 1,085,000 shares of our common stock through this prospectus. Our common stock is presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall.The outstanding shares of common stock covered by this prospectus represent 30.56% of the common shares issued and outstanding as of the date of this prospectus. 11 Table of Contents Because we will be subject to the “Penny Stock” rules the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in "penny stocks" are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and "accredited investors" must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. In the event that our shares are quoted on the over-the-counter bulletin board,we will be required to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the over-the-counter bulletin board.In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 or 60 day grace period if we do not make our required filing during that time.If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. If we undertake future offerings of our common stock, purchasers in this offering will experience dilution of their ownership percentage. Generally, existing shareholders will experience dilution of their ownership percentage in the company if and when additional shares of common stock are offered and sold.In the future, we may be required to seek additional equity funding in the form of private or public offerings of our common stock.In the event that we undertake subsequent offerings of common stock, your ownership percentage, voting power as a common shareholder, and earnings per share, if any, will be proportionately diluted.This may, in turn, result in a substantial decrease in the per-share value of your common stock. 12 Table of Contents Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Determination of Offering Price The $0.015 per share offering price of our common stock was arbitrarily chosen using the last sales price of our stock from our most recent private offering of common stock. There is no relationship between this price and our assets, earnings, book value or any other objective criteria of value. We intend to apply to the FINRA over-the-counter bulletin board for the quotation of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934.We intend to file a registration statement under the Exchange Act concurrently with the effectiveness of the registration statement of which this prospectus forms a part.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding.Accordingly, there will be no dilution to our existing shareholders. 13 Table of Contents Selling Shareholders The selling shareholders named in this prospectus are offering all of the 1,085,000 shares of common stock offered through this prospectus. All of the shares were acquired from us by the selling shareholders in offerings that were exempt from registration pursuant to Rule 903(C)(3) of Regulation S of the Securities Act of 1933.The selling shareholders purchased their shares in an offering completed on June 22, 2010. The following table provides information regarding the beneficial ownership of our common stock held by each of the selling shareholders as of October 21 , 2010 including: 1.the number of shares owned by each prior to this offering; 2.the total number of shares that are to be offered by each; 3.the total number of shares that will be owned by each upon completion of the offering; 4.the percentage owned by each upon completionof the offering; and 5.the identity of the beneficial holder of any entity that owns the shares. The named parties beneficially own and have sole voting and investment power over all shares or rights to the shares, unless otherwise shown in the table.The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold.The percentages are based on3,550,000 shares of common stock outstanding on October 21 , 2010. Name of Stockholder Shares Owned Prior to this Offering Total Number of Shares to be Selling Shareholder Account Total Shares to be Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering Teresa Garcia Amaral 0.34% Sergio Santos Aquino 0.17% Erika Guadalupe Castaneda Arellano 0.42% Pedro Ramos Balcazar 0.42% Teresa Ramos Balcazar 0.25% Nury Laura Rico Bravo 0.42% Mercedes Andrade Cardenas 0.34% Mari Cleydi Garcia Carrera 0.34% Angel Martinez Casillas 0.42% Bertha Balcazar Casillas 0.25% Amparo Marquez Contreras 0.25% Cornelio Borjas Cruz 0.34% Jasira Palema De La Torre Ochoa 0.17% Sonia Santos Elorza 0.25% Artemio Perez Garcia 0.34% Ramiro Romo Garcia 0.42% Govany Ramos Gomez 0.42% Yesenia Fabiola Miranda Hermoso 0.42% Carlos Alberto Lopez 0.17% 14 Table of Contents Naranjo Avila Ma Del Rosario 0.25% Evelia Veliz Mendoza 0.34% Elizabeth Fuerte Moreno 0.34% Juana Luquin Mosqueda 0.17% Silveria Parra Placencia 0.17% Maria Ernestina Virgen Ponce 0.34% Armando Orozco Ramos 0.42% Guadalupe Ochoa Ramos 0.17% Maria Adriana Santana Robles 0.17% Carlos Francisco Calixtro Rodriguez 0.42% Juana Yadira Palomares Rodriguez 0.42% Felipe Virgen Rojo 0.34% Josefina Gomaz Saldana 0.42% Ruth Cruz Santos 0.25% Alejandro Acosta Saucedo 0.42% Enrique Rodriguez Valadez 0.42% Beatriz Franco Veliz 0.34% Leo Maximilliano Franco Veliz 0.17% Ulises Franco Veliz 0.34% Cristian Omar Ramos Villeqas 0.42% Dan a Mora Virgen 0.42% Victor Alengandro Mora Virgen 0.17% None of the selling shareholders; (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has been one of our officers or directors; or (3) are broker-dealers or affiliate of broker-dealers. The selling shareholders and any broker/dealers who act in connection with the sale of the shares may be deemed to be “underwriters” within the meaning of the Securities Acts of 1933, and any commissions received by them and any profit on any resale of the shares as a principal might be deemed to be underwriting discounts and commissions under the Securities Act. Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may from time to time be trading; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales, or; 5. in any combination of these methods of distribution. 15 Table of Contents The sales price to the public is fixed at $0.015 per share until such time as the shares of our common stock become traded on the FINRA Over-The-Counter Bulletin Board or another exchange.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale.In these circumstances, the sales price to the public may be: 1.the market price of our common stock prevailing at the time of sale; 2.a price related to such prevailing market price of our common stock, or; 3.such otherprice as the selling shareholders determine from time to time. Presently, the selling shareholders cannot sell their common stock of our Company in accordance with Rule 144 under the Securities Act. The selling shareholders may also sell their shares directly to market makers acting as agents in unsolicited brokerage transactions.Any broker or dealer participating in such transactions as an agent may receive a commission from the selling shareholders or from such purchaser if they act as agent for the purchaser. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us.Such partners may, in turn, distribute such shares as described above. We are bearing all costs relating to the registration of the common stock.The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act in the offer and sale of the common stock.In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1.not engage in any stabilization activities in connection with our common stock; 2.furnish each broker or dealer through which common stock may be offered, such copies ofthisprospectus, as amended from time to time, as may be required by such broker or dealer; and; 3.not bid for or purchase any of our securities or attempt to induce any personto purchase any ofour securities other than as permitted under the Securities ExchangeAct. Description of Securities Common Stock We have 90,000,000 common shares with a par value of $0.001 per share of common stock authorized, of which 3,550,000 shares were outstanding as of June 30, 2010. 16 Table of Contents Voting Rights Holders of common stock have the right to cast one vote for each share of stock in his or her own name on the books of the corporation, whether represented in person or by proxy, on all matters submitted to a vote of holders of common stock, including the election of directors.There is no right to cumulative voting in the election of directors.Except where a greater requirement is provided by statute or by the Articles of Incorporation, or by the Bylaws, the presence, in person or by proxy duly authorized, of the holder or holders of a majority of the outstanding shares of the our common voting stock shall constitute a quorum for the transaction of business. The vote by the holders of a majority of such outstanding shares is also required to effect certain fundamental corporate changes such as liquidation, merger or amendment of the Company's Articles of Incorporation. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Pre-emptive Rights Holders of common stock are not entitled to pre-emptive or subscription or conversion rights, and there are no redemption or sinking fund provisions applicable to the Common Stock. All outstanding shares of common stock are, and the shares of common stock offered hereby will be when issued, fully paid and non-assessable. Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. 17 Table of Contents Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. Nevada Anti-Takeover Laws Nevada Revised Statutes sections 78.378 to 78.379 provide state regulation over the acquisition of a controlling interest in certain Nevada corporations unless the articles of incorporation or bylaws of the corporation provide that the provisions of these sections do not apply.Our articles of incorporation and bylaws do not state that these provisions do not apply.The statute creates a number of restrictions on the ability of a person or entity to acquire control of a Nevada company by setting down certain rules of conduct and voting restrictions in any acquisition attempt, among other things. The statute is limited to corporations that are organized in the state of Nevada and that have 200 or more stockholders, at least 100 of whom are stockholders of record and residents of the State of Nevada; and does business in the State of Nevada directly or through an affiliated corporation. Because of these conditions, the statute currently does not apply to our company. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries or the YAM Claims. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The Law Offices of Ryan Alexander, PLLC, our legal counsel, has provided an opinion on the validity of our common stock. DeJoya Griffith & Company LLC, an independent registered public accounting firm, has audited our financial statements included in this prospectus and registration statement to the extent and for the periods set forth in their audit report.DeJoya Griffith & Company LLC has presented their report with respect to our audited financial statements.The report of DeJoya Griffith & Company LLC is included in reliance upon their authority as experts in accounting and auditing. Mr. Barry Price, Master of Science, Professional Geoscientist , Consulting Geologist, has provided a geological evaluation report on the YAM Claims.He was employed on a flat rate consulting fee basis and he has no interest, nor does he expect any interest in the property or securities of Kinetic Resources Corp. 18 Table of Contents Organization within the Last Five Years We were incorporated on March 4, 2010 under the laws of the state of Nevada. OnJune 8, 2010, we formed a wholly subsidiary known as KRC Exploration LLC. (“KRC”), organized under the laws of the state of Nevada. KRC was formed to conduct our exploration operations within the United States of America. On July 28, 2010, we entered into a Property Option Agreement (the “Property Option Agreement”) between KRC, and American Mining Corporation, Inc, (“American”) whereby we acquired an option to purchase a 100% interest in the Young America Mine group of Mineral Claims (the “YAM Claims”) , located in the North central portion of the state of Washington. Under the terms of that agreement, KRC is the operator of the exploration program that is to be conducted on the claim. The Property Option Agreement sets forth each party's rights and responsibilities relating to both the exploration and potential mining stages of the operations to be conducted on the YAM Claims. We have entered into two transactions with Mr. Delgado.First, Mr. Delgado purchased 2,000,000 shares of our common stock on June 4, 2010, at a price of $0.00778 per share.Second, on August 30, 2010, he loaned us $15,000. The loan is interest free. The principal balance is due on or before September 30, 2012.Other than the foregoing, Mr. Delgado has not acquired from us anything of value either directly or indirectly. Description of Business Business of Company We are an exploration stage company that intends to engage in the exploration of mineral properties with a view to exploiting any mineral deposits we discover.We, through our wholly owned subsidiary, KRC Exploration LLC, a Nevada limited liability company, (“KRC”) own an option to acquire an undivided 100% beneficial interest in a mineral claim in located in Stevens County, Washington State; known as the YAM Claims.Although we hold an option to the mineral exploration rights relating to the four mineral claims in the YAM Claims group, we do not own any real property interest in the YAM Claims or any other property. Overview of Our Mineral Exploration Business Mineral exploration is essentially a research activity that does not produce a product. Successful exploration often results in increased project value that can be realized through the optioning or selling of the claimed site to larger companies. As such, we intend to acquire properties which we believe have potential to host economic concentrations of minerals. These acquisitions have and may take the form of unpatented mining claims on federal land, or leasing claims, or private property owned by others. An unpatented mining claim is an interest that can be acquired to the mineral rights on open lands of the federally owned public domain. Claims are staked in accordance with the Mining Law of 1872, recorded with the federal government pursuant to laws and regulations established by the Bureau of Land Management (the Federal agency that administers America’s public lands), and grant the holder of the claim a possessory interest in the mineral rights, subject to the paramount title of the United States. We plan to perform basic geological work to identify specific drill targets on the properties, and then collect subsurface samples by drilling to confirm the presence of mineralization (the presence of economic minerals in a specific area or geological formation). We may enter into joint venture agreements with other companies to fund further exploration work. By such prospects, we mean properties that may have been previously identified by third parties, including prior owners such as exploration companies, as mineral prospects with potential for economic mineralization. Often these properties have been sampled, mapped and sometimes drilled, usually with indefinite results. Accordingly, such acquired projects will either have some prior exploration history or will have strong similarity to a recognized geologic ore deposit model. Geographic emphasis will be placed on the western United States. The focus of our activity will be to acquire properties that we believe to be undervalued; including those that we believe to hold previously unrecognized mineral potential. 19 Table of Contents Our strategy with properties deemed to be of higher risk or those that would require very large exploration expenditures is to present them to larger companies for joint venture. Our joint venture strategy is intended to maximize the abilities and skills of the management group, conserve capital, and provide superior leverage for investors. If we present a property to a major company and they are not interested, we will continue to seek an interested partner. Property Option Agreement Under the terms of the Property Option Agreement between American and KRC, our wholly owned mining exploration subsidiary, we acquired an option to acquire a 100% interest in the mineral rights for the YAM Claims for an initial payment of $4,000. In order to exercise the option, we must pay the following monies to American and make the following expenditures on the YAM Claims by the following dates: · Payments to American o $4,000 on or before August 31, 2011; o $20,000 on or before August 31, 2012; and o $100,000 on or before August 31, 2013. · Exploration Expenditures o $15,000 in aggregate exploration expenditures prior to August 31, 2012; o $50,000 in aggregate exploration expenditures prior to August 31, 2013; and o $180,000 in aggregate exploration expenditures prior to August 31, 2014. We will either satisfy the payment terms of the Property Option Agreement in the time frame provided, thereby resulting in us exercising this option or we will fail to satisfy the payment terms and be in default of the Property Option Agreement.If we are in default of the Property Option Agreement, American can terminate Property Option Agreement if we fail to cure any default within 45 days after the receipt of notice of default.Our option will expire if we are in default of the Property Option Agreement and fail to cure any default within 45 days after the receipt of notice of default.Additionally, and notwithstanding the foregoing, if we fail to perform condition precedent to exercise the option, American shall be entitled to terminate the Property Option Agreement. We are named as the initial operator of the YAM Claims.The operator has the full right, power and authority to do everything necessary or desirable to carry out a program and the project and to determine the manner of exploration of the property.We can resign as operator without notice to American. We also possess the authority to appoint a new operator; however, we must provide notice of such appointment to American. 20 Table of Contents YAM Claims Generally The YAM claims are about 80 acres of lode claims consisting of. 4 en bloc unpatented claims originally located in 1886 within the Bossburg Mining District. The property is located in northwestern Stevens County, a county in north central Washington. Each claim is approximately 1500 feet by 600 feet.The YAM Claims are a lead (Pb)-zinc (Zn) prospect with minor silver and gold potential. We do not have any current plans to acquire interests in additional mineral properties, though we may consider such acquisitions in the future. Location and Access The property is situated about one mile north of the ghost town of Bossburg, on the Grand Coulee reservoir.Bossburg is situated about 15 miles north of Kettle Falls and about 20 miles south of Northport.The Young America mine is located in the SE¼SW¼ sec. 28, and NE¼NW¼ sec. 33, T38N R38E, about 2000 feet northeast of and 400 feet above the ghost town ofBossburg, Wash., a small settlement on the east bank of Lake Roosevelt. The mine is located on BLM-managed land a quarter mile north of Bossburg, Wash., on SR 25. A two-wheel-drive gravel road, crossing private property, leads directly to the No. 1 adit. The mill ruins are located on private property below and adjacent to the west shoulder of SR 25 directly west of the mine.Power and rail facilities are available immediately adjacent to the mine.Supplies and services would be obtained from Northport or from Spokane. Summary of Property Ownership/Land Status The Young American property is 4 adjoining unpatented claims originally located in 1886. In 2008 American Mining Corporation of Osburn, Idaho staked the four original unpatented claims that are located on BLM managed land.At present, the claims are beneficially owned by American Mining Corp. of Idaho (“American”).The annual claim payments for Bureau of Land Management managed land are $140. The YAM Claims are on BLM managed land. American is responsible for making these payments. YAM Mineral Claims Mine Workings We have not performed any work on the property, nor has American performed any recent work on the property.At present, the property does not have any plant, buildings, equipmentor mining assets.The condition of the workings is unknown and may not be safe for entry.There has been no known recent exploration on the property.There has been past exploration on the property, including work by American over 50 years ago. Detailed in the following table is some of the historical ownershipof the property: 21 Table of Contents Company Registered in Washington? Date registered with Sec. of State Date stricken or dissolved Comment Place of business Young America Consolidated Mining Co. yes Jan. 1886 1923, for non-payment of fees shipped hand-sorted ore until 1897 prox. Spokane Falls, Wash. Young America and Cliff Consolidated Mining Co. yes 1909, for non-payment of fees mined 1897–1905 Spokane, Wash. Robena Lead Co. no N/A N/A 1907–1915 unknown Cuprite Mining Co. yes voluntary dissolution, 1948 1916–1948 Yakima, Wash. Gregor Mines, Inc. yes 1948–1950 Seattle, Wash. Leila Archibald, Frank Riggle, Perry Leighton, W. C. Morris no N/A N/A exploration activities, possessory title only; lease to Young America Mines, Inc., 1950 Bossburg, Wash. Young America Mines, Inc. yes operated in 1950 and 1951 Seattle, Wash. Earl Gibbs and Ira Hunley, dba Bonanza Lead Co. yes operated 1951–1954 Colville, Wash. Silver Hill Mines, Inc. yes March 1961 inactive; license expired March 2006 1990–1992 exploration activities, possessory title only; UBI #601333876 Spokane, Wash. Conjecture Silver American Mining Corp no No N/A N/A N/A N/A 1997 exploration activities, possessory title only 2008; No activities to date unknown Osburn, Idaho 22 Table of Contents Mineral Exploration Prospects As of July 28, 2010, we have acquired mineral prospects for exploration in the State of Washington, Stevens County for target commodities of lead-zinc, gold and silver. The prospects are held by unpatented mining claims owned by American through legal agreements conveying exploration and development rights to us. This prospect has had a prior exploration history and this is typical in the mineral exploration industry. Most mineral prospects go through several rounds of exploration before an economic ore body is discovered and prior work often eliminates targets or points to new ones. Also, prior operators may have explored under a completely different commodity price structure or technological regime. Mineralization which was uneconomic in the past may be ore grade at current market prices when extracted and processed with modern technology. Prospectivity is based on prior reports of 15 diamond drill cores totaling 4590 feet taken 1946-1948 by the U.S. Bureau of Mines (USBM) on the cliff crest to the north, east, and south of the main ore body. The drilling discovered two zones of low-grade highly disseminated lead-zinc mineralization southwest of the mine, but failed to locate extensions of the two primary sulfide-mineralized zones of the main mine workings. Thus this report primarily concerns the unexploited lead-zinc prospect discovered by USBM drilling. At this point, the property is without known reserves, and the proposed program is exploratory in nature. Rock Formations and Mineralization of Existing or Potential Economic Significane. All development at the Young America mine was in the lower unit of the Middle Cambrian Metaline Limestone, a dense, fine-grained, bluish-gray dolomitic limestone that strikes N20°E and dips 12–20°E.In the immediate vicinity of the mine, the host rock is highly brecciated and silicified. Production came from two relatively flat-lying mineralized zones parallel to each other but separated by about 30 feet in elevation. These two zones transgressed bedding planes and have been mined up-dip about 60 feet in elevation to a point 240 feet distant from adits in the cliff face where a post-ore, calcite-rich shear zone was encountered. The ore lenses range in thickness from a few inches to 6 feet. Primary sulphide minerals consist of an intimate mixture of sphalerite, argentiferous galena, and pyrargyrite. In addition, the upper ore horizon carried a significant concentration of geocronite, a lead–antimony mineral. Some tetrahedrite and chalcopyrite inclusions appeared in the galena. Prior reports indicated that a sample of primary sulphides from the upper mineralized zone contained 1000 ppm tin, probably from the mineral stannite. Prior reports also identified the presence of stibiconite, a hydrated antimony oxide. In addition to identifying stibiconite var. schulzite, prior reports have identified microscopic inclusions of cobaltite in euhedral grains of pyrite. The carbonates of lead and zinc, cerussite and smithsonite, were mined from a narrow high-grade zone of oxidation prior to 1905. Although hand-picked specimens are reported in anecdotal accounts as containing bonanza-type assays of lead, zinc, and silver, a 350-pound sample taken by the USBM from the cliff stope is probably the best representation of the kinds of values contained in the sulphide vein material:Prior reports discuss a 350 pound sample taken by the USBM from the cliff stope is probably typical of the main sulphide vein material. Zn Pb Cu Fe Sb Ag Au. 10.9% 5.9% 0.09% 1.2% 0.07% 10.6 opt .011 opt The gangue minerals are pyrite, quartz, calcite, and siderite. The primary mineralization shows some characteristics of a replacement-type deposit and some characteristics of open-space filling as indicated by observations made by different investigators. It is possible that both processes have taken place at separate times on one or more occasions. On the basis of thin-section studies, prior reports postulated eight different stages of mineralization at the Young America, beginning with pre-ore fracturing, followed by deposition of sulphides, quartz, calcite, and siderite in different episodes, and ending with post-mineral movement on the calcite-rich shear zone described above. Geological Report We selected the YAM Claims based upon a geological report prepared by our geological consultant’s firm. The report, authored by Mr. Barry Price, Master of Science, Professional Geoscientist. recommends that we launch an initial exploration program on the YAM Claims which will cost us approximately $15,000 for Phase I (first two years) of the exploration program, $35,000 for Phase II (third year), and $135,000 for Phase III (fourth year). The terms of the Property Option Agreement require us to incur an aggregate of $180,000 in mineral exploration expenses on the YAM Claims prior to August 31, 2014.Thus, at this point in time, our initial exploration program, if fully executed, would satisfy the exploration requirements of the Property Option Agreement. We have engaged the services of B.J. Price Geological Consultants Inc. as our consulting geologist’s firm. Mr. Barry Price M.Sc. P.Geo., of that firm has prepared a Geological Report on the YAM Claims. Upon the conclusion of both our first two year exploration program, we will engage the services of our consulting geologist to review the findings of exploration on the YAM Claims and to make recommendations, if any, with regard to future exploration programs. Mr. Barry J. Price, the principal officer and director of B.J. Price Geological Consultants Inc., is a graduate of the University of British Columbia where he obtained a B.Sc. Degree in Honors Geology in 1965 and subsequently obtained a Master of Science degree in Economic Geology from the University of British Columbia in 1972. He is a member of the Association of Professional Engineers and Geoscientists of British Columbia. He has practiced his profession continuously since 1972. 23 Table of Contents The property that is the subject of the YAM Claims was developed as a mine by previous owners. It is not clear whether these mining operations can be rehabilitated. There is no commercial production plant or equipment located on the property that is the subject of the mineral claim. There are electrical power transmission lines within the proximity of the mineral claim. We have not commenced the first phase of our exploration program. Our exploration program is exploratory in nature and there is no assurance that mineral reserves will be found. Recommendations of Our Consulting Geologist In order to evaluate the exploration potential of the YAM Claims, our consulting geologist has recommended that the property be thoroughly mapped and prospected.The primary goal of the exploration program is to identify sites for additional mineral exploration.Below is the suggested exploration budget. Phase I DESCRIPTION DETAILS COST US$ Geological InspectionGPS survey claims, workings 4 man days @ $750/day $ Helper 4 man days $ Food and accommodation Vehicle costs 4 days $ Acquire old reports and data, topographic maps $ Sample assays $ Preparation of Base Maps and reports, additional claim staking if required $ Subtotal $ Contingency $ TOTAL EXPENSES $ PhaseII Phase II of exploration would be contingent on favourable results in the initial phase. DESCRIPTION DETAILS COST US$ Geological supervision And underground examination $ IP survey and/or Gravity survey $ Subtotal $ Contingency $ TOTAL EXPENSES $ 24 Table of Contents Phase III Phase three, diamond drilling;contingent on results from the initial phases would logically be diamond drilling, estimated at 1000 meters costing $135/meter (all inclusive of Geological supervision and sample assays), total $135,000 While we have not yet commenced the field work phase of our initial exploration program, we intend to proceed with the initial exploratory work as recommended.The field work of Phase I should be completed in late summer of 2012.Upon our review of the results, we will assess whether the results are sufficiently positive to warrant additional phases of the exploration program.We will make the decision to proceed with any further programs based upon our consulting geologist’s review of the results and recommendations.If we do decide to proceed with Phase II, then in order to complete significant additional exploration beyond the currently planned Phase I we will need to raise additional capital. Total Costs Incurred Date and all Planned Future Costs. We have not incurred any exploration costs to date, aside from the cost of the geological report. If we proceed with the three phases of exploration detailed in the geological report, then it is estimated that we will expend $185,000 in exploration costs. Our Competition Both the mineral exploration and drilling industries are intensely competitive in all phases. In our mineral exploration activities, we will compete with many companies possessing greater financial resources and technical facilities than us for the acquisition of mineral concessions, claims, leases and other mineral interests as well as for the recruitment and retention of qualified employees. We must overcome significant barriers to enter into the business of mineral exploration as a result of our limited operating history. Similarly, in our drilling business, our competition includes many companies with significantly greater experience, larger client bases, and substantially greater financial resources. There are significant barriers to entry including large capital requirements and the recruitment and retention of qualified, experienced employees. We cannot assure you that we will be able to compete in any of our business areas effectively with current or future competitors or that the competitive pressures faced by us will not have a material adverse effect on our business, financial condition and operating results. Regulation The exploration, drilling and mining industries operate in a legal environment that requires permits to conduct virtually all operations. Thus permits are required by local, state and federal government agencies. Federal agencies that may be involved include: The U.S. Forest Service (USFS), Bureau of Land Management (BLM), Environmental Protection Agency (EPA), National Institute for Occupational Safety and Health (NIOSH), the Mine Safety and Health Administration (MSHA) and the Fish and Wildlife Service (FWS). Individual states also have various environmental regulatory bodies, such as Departments of Ecology and so on. Local authorities, usually counties, also have control over mining activity. The various permits address such issues as prospecting, development, production, labor standards, taxes, occupational health and safety, toxic substances, air quality, water use, water discharge, water quality, noise, dust, wildlife impacts, as well as other environmental and socioeconomic issues. 25 Table of Contents Prior to receiving the necessary permits to explore or mine, the operator must comply with all regulatory requirements imposed by all governmental authorities having jurisdiction over the project area. Very often, in order to obtain the requisite permits, the operator must have its land reclamation, restoration or replacement plans pre-approved. Specifically, the operator must present its plan as to how it intends to restore or replace the affected area. Often all or any of these requirements can cause delays or involve costly studies or alterations of the proposed activity or time frame of operations, in order to mitigate impacts. All of these factors make it more difficult and costly to operate and have a negative and sometimes fatal impact on the viability of the exploration or mining operation. Finally, it is possible that future changes in these laws or regulations could have a significant impact on our business, causing those activities to be economically reevaluated at that time. Generally, exploration permits will not be required for surface work which does not involve the establishment of roads or the cutting of timber.We therefore do not believe that any governmental permits will be required to perform Phase I of our contemplated exploration plan. Upon completion of Phase I of our exploration plan, additional review and consultation with our geologists and the Bureau of Land Management will be required in order to determine the applicable permitting requirements and required costs and time frames for acquiring the necessary permits. Permits and the associated fees and bonding requirements, if any, will be based on the number of drill holes proposed and similar factors.Permits and their associated costs are generally negotiated following site inspections by and meetings with representatives of the Bureau of Land Management and other governmental parties. Environmental protection and remediation is an increasingly important part of mineral economics. Estimated future costs of reclamation or restoration of mined land are based principally on legal and regulatory requirements. Reclamation of affected areas after mining operations may cost millions of dollars. Often governmental permitting agencies are requiring multi-million dollar bonds from mining companies prior to granting permits, to insure that reclamation takes place. All environmental mitigation tends to decrease profitability of the mining operation, but these expenses are recognized as a cost of doing business by modern mining and exploration companies. Mining and exploration activities are subject to various laws and regulations governing the protection of the environment. These laws and regulations are continually changing and are generally becoming more restrictive. We conduct our operations so as to protect the public health and environment and believe our operations are in compliance with applicable laws and regulations in all material respects. We have made, and expect to make in the future, expenditures to comply with such laws and regulations, but cannot predict the full amount of such future expenditures. Every mining activity has an environmental impact. In order for a proposed mining project to be granted the required governmental permits, mining companies are required to present proposed plans for mitigating this impact. In the United States, where our properties are located, no mine can operate without obtaining a number of permits. These permits address the social, economic, and environmental impacts of the operation and include numerous opportunities for public involvement and comment. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws during the exploratory phases of our operations. 26 Table of Contents Subsidiaries We do not have any subsidiaries other than KRC Exploration LLC Patents and Trademarks We do not own, either legally or beneficially, any patent or trademark. Our Employees Other than our officer and director, Mr. Luis Antonio Delgado Gonzalez , we have no employees.Assuming financing can be obtained, management expects to hire additional staff and employees as necessary as implement of our business plan requires. Description of Property YAM Claims - Washington State, Stevens County The Young American Claim Group is approximately 80 acres of lode claims 100% owned by American Mining Corporation, Inc., Inc. The property is located in northwestern Stevens County, northcentral Washington.Young America is 4 en bloc unpatented claims originally located in 1886 and is within the Bossburg Mining District.In February 2008 American Mining Corporation, Inc., (AMC) of Osburn, Idaho staked the four original unpatented claims that are located on Bureau of Land Management managed land. The four claims are in a portion of the SW ¼ of Section 28, and NW ¼ of Section 33, both Township 38N Range 38E, Willamette Meridian, Stevens County, Washington about 15 miles of paved highway north of Kettle Falls, Washington. Access from the highway is about ½ mile is via a 2WD gravel road that crosses private property. 27 Table of Contents Young America Mine Location Property Topology 28 Table of Contents Legal Proceedings We are not currently a party to any legal proceedings. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Our agent for service of process in Nevada is Nevada Agency and Transfer Company, 50 West Liberty Street, Suite 880, Reno, NV, 89501. Market for Common Equity and Related Stockholder Matters No Public Market for Common Stock. There is presently no public market for our common stock.We anticipate making an application for trading of our common stock on the FINRA over the counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.We can provide no assurance that our shares will be traded on the bulletin board, or if traded, that a public market will materialize. The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and askprice;(d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and; (f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. 29 Table of Contents These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. Holders of Our Common Stock Currently, we have forty-two (42) holders of record of our common stock. Rule 144 All of the presently outstanding shares of our common stock are "restricted securities" as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. We are paying the expenses of the offering because we seek to: (i) become a reporting company with the Commission under the Securities Exchange Act of 1934; and (ii) enable our common stock to be traded on the FINRA over-the-counter bulletin board.We plan to file a Form 8-A registration statement with the Commission to cause us to become a reporting company with the Commission under the 1934 Act. We must be a reporting company under the 1934 Act in order that our common stock is eligible for trading on the FINRA over-the-counter bulletin board.We believe that the registration of the resale of shares on behalf of existing shareholders may facilitate the development of a public market in our common stock if our common stock is approved for trading on a recognized market for the trading of securities in the United States. We consider that the development of a public market for our common stock will make an investment in our common stock more attractive to future investors.In the near future, in order for us to continue with our mineral exploration program, we will need to raise additional capital.We believe that obtaining reporting company status under the 1934 Act and trading on the OTCBB should increase our ability to raise these additional funds from investors. 30 Table of Contents Management’s Discussion and Analysis of Financial Condition and Results of Operations We were incorporated on March 4, 2010, under the laws of the state of Nevada.We hold an option, through our subsidiary KRC, to acquire a 100% interest in the YAM Claims, located in Stevens County in northcentral Washington State.Mr. Luis Antonio Delgado Gonzalez is our President, CEO, Secretary, Treasurer, and sole director. Our business plan is to proceed with the exploration of the YAM Claims to determine whether there are commercially exploitable reserves of lead and zinc or other metals on the claim.We intend to proceed with the initial exploration program as recommended by our consulting geologist. Phase I of the recommended geological program will cost a total of approximately $15,000. Phase I consists of on-site surface reconnaissance, mapping, surface sampling, and geochemical analyses.This phase of the program is expected to commence in our second year of operation. Phase II would entail underground examination, further sampling and geochemical analyses based on the outcome of the Phase I exploration program.The Phase II program will cost approximately $35,000.We anticipate commencing this phase in spring or summer 2013. The budget for Phase III of our exploration program is tentative in nature as the actual exploration program to be undertaken will depend upon the outcomes of the Phase I and Phase II exploration programs. Phase III of our exploration program, if undertaken, may commence in the spring or early summer of 2014, and will consist of diamond drilling and drill core sampling of approximately 3,000 feet of drilling at several locations on the YAM mineral claims. It is currently estimated that Phase III will cost approximately $135,000. Neither our sole officer, Mr. Delgado, nor our consulting geologist, Mr. Price, has visited the property.As a result, we face an enhanced risk that, upon physical examination of the YAM Claims property, no commercially viable deposits of minerals will be located.In the event that our planned exploration of the YAM Claims property reveals that no commercially viable deposits exist on the site, our business will likely fail. Mr. Delgado intends to visit the property prior to the inception of Phase I.In addition, he intends to visit property again upon the completion of Phase I.It is expected that Phase I will begin at some point in 2011. Therefore, it is likely that Mr. Delgado will visit property two times in the next one to two years. In the next 12 months, we anticipate spending approximately $30,000 on administrative expenses, including fees payable in connection with the filing of this registration statement and complying with reporting obligations.We had $20,736 in working capital as of June 30, 2010 and our President loaned to us and additional $15,000 in August of 2010. Therefore, we feel that we have sufficient funds on hand to cover all of our anticipated administrative expenses for the next fiscal year.While we have sufficient funds on hand to cover the currently planned costs over the next fiscal year, we will require additional funding in order to complete the Phase I mineral exploration program and undertake further exploration programs on the YAM Claims and to cover all of our anticipated administrative expenses. During this first year of operation we will seek to fund the Phase I exploration program by obtaining capital from management and significant shareholders sufficient to fund the exploration in the ongoing operational expenses and seeking equity and/or debt financing. However we cannot provide any assurances that we will be successful in accomplishing any of these plans. If we are able to raise sufficient capital to proceed with Phase I, then once we receive the analyses of our Phase I exploration program, our board of directors, in consultation with our consulting geologist will assess whether to proceed with additional mineral exploration programs.In making this determination to proceed with a further exploration, we will make an assessment as to whether the results of the initial program are sufficiently positive to enable us to proceed.This assessment will include an evaluation of our cash reserves after the completion of the initial exploration, the price of minerals, and the market for the financing of mineral exploration projects at the time of our assessment. 31 Table of Contents In the event our board of directors, in consultation with our consulting geologist, chooses to conduct the Phase II mineral exploration program beyond the initial program, we do not have sufficient funding on handto do so.We will seek fund the Phase II exploration program by obtaining capital from management and significant shareholders sufficient to fund the exploration in the ongoing operational expenses and seeking equity and/or debt financing. However we cannot provide any assurances that we will be successful in accomplishing any of these plans. In the event that exploration programs beyond our planned Phase II program are undertaken on the YAM Claims, we anticipate that additional funding will be required in the form of equity financing from the sale of our common stock and from loans from our director.We cannot provide investors with any assurance, however, that we will be able to raise sufficient funding from the sale of our common stock to fund all of our anticipated expenses.We do not have any arrangements in place for any future equity financing.We believe that outside debt financing will not be an alternative for funding exploration programs on the YAM Claims. The risky nature of this enterprise and lack of tangible assets other than our mineral claim places debt financing beyond the credit-worthiness required by most banks or typical investors of corporate debt until such time as an economically viable mine can be demonstrated. The existence of commercially exploitable mineral deposits in the YAM Claims is unknown at the present time and we will not be able to ascertain such information until we receive and evaluate the results of our exploration program. In the event the results of our initial exploration program prove not to be sufficiently positive to proceed with further exploration on the YAM claims, we intend to seek out and acquire interests in additional mineral exploration properties which, in the opinion of our consulting geologist, offer attractive mineral exploration opportunities.Presently, we have not given any consideration to the acquisition of other exploration properties because we have not yet commenced our initial exploration program and have not received any results. During this exploration stage Mr. Delgado, our President, will only be devoting approximately five to ten hours per week of his time to our business.We do not foresee this limited involvement as negatively impacting our company over the next twelve months as prior to the commencement of the Phase I exploration program field work, he will resign as the Operator of the mineral property and hire an outside consultants for that work.If, however, the demands of our business require more business time of Mr. Delgado for activities such as raising additional capital or addressing unforeseen issues with regard to our exploration efforts, he is prepared to devote more time to our business. However, he may not be able to devote sufficient time to the management of our business, as and when needed. Off Balance Sheet Arrangements As of June 30, 2010, there were no off balance sheet arrangements. 32 Table of Contents Significant Equipment We do not intend to purchase any significant equipment for the next twelve months. Results of Operations for Fiscal Year Ending September 30, 2008 We did not earn any revenues from our inception on March 4, 2010, through the fiscal year ending June 30, 2010.We do not anticipate earning revenues until such time that we exercise our option and enter into commercial production of the YAM Claims.We have recently begun the exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on the YAM Claims, or if such resources are discovered, that we will enter into commercial production or if commercial production commences, that commercial production will be profitable. We incurred operating expenses in the amount of $7,077for the period from our inception on March 4, 2010, to June 30, 2010. These operating expenses consisted of general and administrative expenses, including professional fees, foreign exchange losses, management fees, and stock based compensation.We anticipate our operating expenses will increase as we continue to undertake our plan of operations.The increase will be attributable to expanding our geological exploration program and the professional fees that we will incur in connection with the filing of a registration statement with the Securities Exchange Commission under the Securities Act of 1933.We anticipate our ongoing operating expenses will also increase once we become a reporting company under the Securities Exchange Act of 1934. Liquidity and Capital Resources As of June 30, 2010, we had $27,841in current assets and current liabilities in the amount of $7,105.Accordingly, our working capital position as of June 30, 2010, was $20,736. We have yet to achieve profitable operations, have accumulated losses of $7,077 since our inception and expect to incur further losses in the development of the business, all of which casts substantial doubt about the power ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing from shareholders or other sources to meet our obligations and repay our liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that we will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available or on acceptable terms, if at all. Changes In and Disagreements with Accountants We have had no changes in or disagreements with our accountants. 33 Table of Contents Directors, Executive Officers, Promoters And Control Persons Our sole executive officer and director and his age as of June 30, 2010 is as follows: Name Age Position(s) and Office(s) Held AntonioDelgado 37 President, Chief Executive Officer, Chief Financial Officer, and Director Set forth below is a brief description of the background and business experience of each of our current executive officers and directors. Luis Antonio Delgado Gonzalez.Mr. Delgado is our CEO, CFO, President, Secretary, Treasurer and sole director, and has been serving in that capacity since March 10, 2010.Mr. Delgado has been in the business of property development and management at the office of Bucerias Colibri Condominium, in the town of Bucerias, Nayarit, Mexico since 2004.Mr. Delgado has no specific professional experience, qualifications, or skills that led to his appointment as our sole officer and director. Mr. Delgado was born in Mexico and is a Mexican citizen. Directors Our bylaws authorize no less than one (1) director.We currently have one Director. Term of Office Our Directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws.Our officers are appointed by our board of directors and hold office until removed by the board. Significant Employees Mr. Delgado is our only employee. We conduct our business through agreements with consultants and arms-length third parties. Current arrangements in place include the following: 1. A verbal agreement with our consulting geologist provides that he will review all of the results from the exploratory work performed upon the site and make recommendations based on those results in exchange for payments equal to the usual and customary rates received by geologist firms performing similar consulting services. 2. Verbal agreements with our accountants to perform requested financial accounting services. 3. Written agreements with auditors to perform audit functions at their respective normal and customary rates. 34 Table of Contents Executive Compensation Compensation Discussion and Analysis We do not pay to our soleofficer, Mr. Luis Antonio Delgado Gonzalez, any salary or consulting fee. However, his predecessor, Ms. Penny Mendlovic, was paid a $500 fee for her service as Company CEO, CFO, President, Secretary and Treasurer from March 4, 2010 to March 10, 2010. Ms. Mendlovic, acted as the incorporator of the Company and performed only ministerial duties related to the Company’s formation.We anticipate that compensation may be paid to officers in the event that we decide to proceed with additional exploration programs beyond the second stage program. We do not pay to our director any compensation for serving as a director on our board of directors. Mr. Delgado holds substantial ownership in Kinetic Resources Corp. and is motivated by a strong entrepreneurial interest in developing our operations and potential revenue base to the best of his ability.As our business and operations expand and mature, we may expand our compensation packages designed to attract, retain and motivate other talented executives. Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to each named executive officer for the period from inception (March 4, 2010) through June 30, 2010, for all services rendered to us. SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings ($) All Other Compensation Total Luis Antonio Delgado Gonzalez , CEO, CFO, President, Secretary-Treasurer $- $- $- $- $- $- $- $- Penny Mendlovic former officer $-
